Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 1 of 7 PageID #: 307
                                                                                FILED

                                                                   ,*,,^J? 0 9 2021 *
Case No.: l-19-cv-03372-AMD-RML
Date Decembers, 2020
Hon. Ann M. Donnelly                   Ll©ilQ W                           Cl, ^.v
                                 ill              ~            •0. ijli
United States District Court
Eastern District of New York
                                                               *Rec. in p drive 4/13/21 rg
Dear Judge Donnelly, p,^ gE OFFICE
I Yehuda Herskovic am the plaintiff in this action and write to the Court to address
(1) Defendant's lie that I had not "initiated an arbitration"(ECF 42),(2) Defendant's
attempt to divert the complaint from the Better Business Bureau (BBB) to its
"Verizon Wireline team" instead of holding the purported arbitration, (3) Despite
having premium communication with the BBB, Defendant still filed with the Court
a false "supplemental status report re arbitration" that Plaintiff "is currently in the
process of attempting to initiate the arbitration" (ECF 44), and (4) Defendant's
willful misconduct warrant sanctions.

The Court overruled my objection to the presence of an arbitration agreement and
ordered that I file a "demand for arbitration" (ECF 39). On March 15, 2021, I filed
under dispute a "demand for arbitration" with the BBB. See ECF 41.
On March 19, 2021, Defendant was served with a copy of the demand.(See ECF 41-
1 at the last page). Given that Defendant is represented by counsel, the demand
was served upon counsel, instead of directly serving the Defendant.
Despite having received the copy of the "demand for arbitration", on March 31,
2021 Defendant filed a false status report stating that "As of the date of this filing.
Plaintiff has not yet initiated an arbitration. Defendant respectfully requests that
this action be dismissed."(ECF 42).
On March 25, 2021, Defendant confirmed with the BBB that it received the demand
for arbitration and labeled it as a "complaint."(Exhibit A).
In addition, at the BBB, Defendant is playing a different game,instead of the matter
facing an arbitrator. Defendant unilaterally "determined the customer's concern
should be addressed by our Verizon Wireline team. Per BBB guidelines, please
forward Yehuda Herskovic's complaint to the appropriate Verizon Team." (Exhibit
B).


Page 1
Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 2 of 7 PageID #: 308



In other words, Defendant is misusing the purported order compelling arbitration
to stonewall Plaintiff's claim. Instead of Plaintiff having his claims heard by an
arbitrator, Defendant is attempting to usurp the role of the judge while being the
offender.

On April 6 and 7, 2021, 1 called Defendant's counsel by phone,stated the foregoing
history, and explicitly requested that they withdraw their false status report, which
falsely claims that "As of the date of this filing. Plaintiff has not yet initiated an
arbitration." Defendant refused.

Instead, Defendant doubled down and filed another false "supplemental status
report re arbitration" that Plaintiff "is currently in the process of attempting to
initiate the arbitration" (ECF 44). Defendant is echoing the same lie despite
acknowledging to Plaintiff that the disputed demand for arbitration complies with
the Court's order.

It is apparent that by filing two false status reports. Defendant seeks to prejudice
Plaintiff with an unjust dismissal. In the alternative. Defendant seeks to multiply
the proceedings in this case unreasonably and vexatiously. Defendant should be
sanctioned for filing a knowingly frivolous document that is devoid of a colorable
basis in law or fact.

Defendant is the one who demands that a purported customer agreement requires
that all claims between the parties should resolved be in arbitration.(ECF 13,13-3,
13-5, 13-6). According to the purported customer agreement. Defendant
unilaterally designated the BBB as an arbitrator. Yet, when it comes to the
purported arbitration. Defendant is seeking to divert the matter to its own
personnel instead of the BBB. It is obvious that when filing the motion to compel
arbitration. Defendant did not disclose that their version of arbitration means no
adjudication on the merits, but a plain whitewash of my claims. Essentially,
Defendant revoked the arbitration proceedings by diverting the matter to its own
personnel. The Court should therefore direct that this matter continue before the
Court in a judicial proceeding and the order compelling arbitration recalled.
Respectfully submitted,



Yehuda Herskovic, vhml234@vahoo.com.347 7318818


Page 2
Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 3 of 7 PageID #: 309




               EXIBIT                                  A
                                                              Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 4 of 7 PageID #: 310




^            C          B bluecompl4irits.bbb.orgA1jnager.aspx7cmp|slS320624&chksd^SlAn<u7qQ'n4h7WmHJgg

^ Complaint Hub:Consumer Complaints                                                                                                                                                                                                                              BffS ofHewjmey
View Complaint          Help    Logout

Compbri IO'63206»
                                         Reipond to Com|tUiAt
What rs thc next step?
                                                      ^ Verieon Wireless
Tht 666 h<9 rcqucTted clir^citioi      Tor            0 B6B of Now Jersey
from (He Susinen                       Subject:       Respor^d to Complaint

There is r>o action for yojto take a
this time. We will contactyou wHe
we next require your ir^put                                           66B remains operational and focused on serving our business community and our consumers throughout this crisis. Please check out resources available to you at
                                                                                        .Some of the sources of infonnation 66B relies on are temporarily unavailable. Also, many businesses are closed,suspended,or not operating
                                                                      as usual, and are unable to respond to complaints end other requests. BBS information and Business Profiles reflect the most cun^ent information available to us. We
                                                                                                       appreciate your patience as we and everyone in our communities focus on addressing this crisis.


                                         This message origlnatly read on 4/7/2021
                                         March 25,2021

                                         Setter Business Bureau of New Jersey
                                         1202 whitehorse •Hamilton Sq. Rd. Building A,Suite 202
                                         Hamitton, W 08690

                                         R£: Complainant: Vbhuda Herskovic
                                                Complaint Number: 15320624


                                         Dear Ms. Gina B.:

                                         Thank you for contacbng Verizon's Oflice of Executive Relabons regarding Vbhuda Herskovlc's complaint. In the complaint, received on 03/25/2021, expressed concerns about a ciosed Verizon Wireline account, dispubng
                                         the balance, and consumer credit reporting.

                                         Upon further review, we've determined the customer's concern should be addressed by our Verizon Wireline team. Per BBB guidelines, please forward Yehuda Herskovic's complaint to the appropriate Verizon Team,

                                         Email:          cersvCMAgencv9Verizonwireless.com
                                         Address:        65 Franklin St.
                                                         Buffalo, Ny 14202
                                         Fax:            301-9S9-9696


                                         we appreciate you bringing this matter to our attention for resolubon and apologize for any inconvenience this has caused.

                                         Sincerely.

                                         Execubve Relations


                                             What is the next step?

Compltint ^iview                             The BBB has requested clarification from the Business
                                                                .    wam »a ?       »» tkSc '•'no   UM will AArttdAf   wKaa wo aowI .
Your Mcoagcs
                                                                              CompUint hs) been sent to the business
Communicstion Hirtory
ExpoittoMSWord

Print tfiir Complaint
Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 5 of 7 PageID #: 311




               EXIBIT                                  B
 Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 6 of 7 PageID #: 312

 March 30, 2021




 Dear BBB,


 Thank you for contacting Verizon's Office of Executive Relations
 regarding Yehuda Herskovic's complaint. In her complaint, received on 03/29/2021, she advised
 altnough she made all payments upon canceling her home phone service, she has received a
 derogatory mark on her credit report for an unpaid balance.

 Upon further review, we've determined the customer's concern should be addressed by our
 Verizon Wireline team. Per BBB guidelines, please forward Yehuda Herskovic's complaint to the
 appropriate Verizon Team.


 Email:       cersVCMAaencv@VerizonWireless.com

 Address:     65 Franklin St.
              Buffalo, Ny 14202
 Fax:         301-989-9696


 We appreciate you bringing this matter to our attention for resolution and apologize for any
 inconvenience this has caused.



 Sincerely,


 Alicia L.




Verizon"^
                                                                                                                                            h'U&IMUt MtUUIMEU-


                                    Case 1:19-cv-03372-AMD-RML Document 45 Filed 04/09/21 Page 7 of 7 PageID #: 313                                                        ■o

                                                                                                                                                                           I
                                                                                                                                                                           0)
                                                                                                                                                                      .    in
                                                                                                                                                                     in    Q)

                                                                                                                                                                     g5
                       UNITED STATES                                                                                                                                 If


                     POSTAL SERVICE.                                                                                        r       FROM:                        n   ro CO

                                                                                                                                                                     > <N

                                                                                                                                                                     "S
                                                                                                                                                                     .2
                                                                                                                                                                        5

                                                                                                                                                                     |§
                                                                                                                                                                     11
                                                                                                                                                                     «      >

                                                                                                                                                                     .2 w



  pRiORITY                                                                                                                                                           3 Tn
                                                                                                                                                                     I. O
                                                                                                                                                                     0 a

                                                                                                                                                                     >!/>
                                                                                                                                                                     01 D

                                                                                                                                                                     s®

   ^ MAIL                                                                                                                                                            5 S
                                                                                                                                                                     > LU


                                                                                                                                                                     ^ (0
                                                                                                                                                                     in     in
                                                                                                                                                                     —      a,



                                                                                               p fZ I '2-^                                                            ro p

                                                                                                                                                                      S|
                                                                                                                                                                      £ in
                                                                                                                                                                      ®
                                                                                                                                                                     CO ®
    I Date of delivet7 specified*
                                                                                                                                                                     i2 5i
    IUSPS TRACKING"^" included to many major
     international destinations.                                                                                                                                     CO a

   'Limited international insurance.                                                                                                                                 u
   'Pick up available.*                                                                                                                                               o ^
                                                                                                                                                                     ^n
    I Order supplies online.*                                                                                                                                         0) oi
                                                                                                                                                                      a-o
                                                                                                                                                                      0     «
    • When used internationally, a customs                                                 To schedule fn                                                             a^
                                                                                                                                                                      01 o
     declaration label may be required.                                                    Package Pickup,                                                           £      c
                                                                                                                                                                         o
                                                                                          scan the QR code                                                            tn 3
                                                                                                                                                                     'iL ™
     * Domestic only                                                                                                                                                 .£5
                                                                                                                                                                      o> >
                                                                                                                                                                      ro    (0


                                                                                                                                                                      ro ■"
                                                                                                                                                                      a >
                                                                                                                                                                      in ™
                                                                                                                                                                     !c E
                                                                                                                                                                     I- 41



                                                                                           Bi
       PS00001000014
                                               EP14F Dot 2018
                                               00:121/2x91/2                             USPS.COM/PICKUP                     L                                   J

* Domestic only.   ** For Domestic shipments, the maximum weight is 70 lbs. For International shipments, the maximum weight is 4 lbs.
